Citation Nr: 0027069	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1978 to February 
1979.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In his April 1999 Substantive Appeal, the veteran requested a 
personal hearing before the BVA at the VA Regional Office.  
However, a Report of Contact dated in August 1999 indicated 
that the veteran wanted to give testimony at a BVA 
Videoconference hearing.  Although a Board Videoconference 
hearing was scheduled, the veteran failed to appear for the 
hearing.  In correspondence dated in September 2000, the 
veteran was asked to clarify his intention concerning a BVA 
hearing.  In correspondence received by the Board in 
September 2000, the veteran indicated that he still wanted a 
hearing before the BVA at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



